                                                                        FILED
                                                                          JUN O6 2019
                                                                       Clerk, U.S District Court
                 IN THE UNITED STATES DISTRICT COURT                      District Of Montana
                                                                             Great Falls
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

 PAULZONDO,                                          CV 17-93-H-BMM-JTJ

                       Plaintiff,

         vs.                                                   ORDER

 STATE OF MONTANA,

                       Defendant.


      The Court referred this matter to United States Magistrate Judge Timothy C.

Cavan for a settlement conference on May 1, 2019. (Doc. 56). Judge Cavan has

set a settlement conference for July 9, 2019, at the Paul G. Hatfield Federal

Courthouse in Helena, Montana. (Doc. 59).

      Presently before the Court is Defendant's motion to vacate the settlement

conference. Defendant argues that the settlement conference should be vacated

because it does not anticipate that a mediation will lead to a "successful resolution

of this case." (Doc. 61 at 1). Plaintiff opposes the motion.

      The Court believes that a settlement conference with Judge Cavan could

result in the successful resolution of this case.
    Accordingly, IT IS ORDERED:

    Defendant's Motion to Vacate Settlement Conference (Doc. 60) is

DENIED.

    DATED this 6th day of June, 2019.




                                                       -·-----..
                                     ~

                                                   ~-::~-
                               '/, -..-- ....../,:~~      \
                                                              _1




                                                -.::..Joh.hiohnston
                                                                   ~-         ')


                                                                        /::::-. -
                                                                      -·~
                                                                         __ __.
                                                                                    -~------
                                            United States Magistrate Judge




                                           2
